         Case: 1:20-cv-06702 Document #: 1 Filed: 11/11/20 Page 1 of 4 PageID #:1




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


 GINA HENSLEY,                                          CIVIL ACTION

 Plaintiff,
                                                         COMPLAINT 1:20-cv-06702
 v.

 PHOENIX FINANCIAL SERVICES, LLC,                        JURY TRIAL DEMANDED

 Defendant.


                                            COMPLAINT

        NOW COMES Gina Hensley (“Plaintiff”), by and through her undersigned attorneys,

complaining of Phoenix Financial Services, LLC (“Defendant”) as follows:

                                       NATURE OF THE ACTION

      1. Plaintiff brings this action seeking redress for violations of the Fair Debt Collection

Practices Act (“FDCPA”) pursuant to 15 U.S.C. §1692.

                                      JURISDICTION AND VENUE

      2. Subject matter jurisdiction is conferred upon this Court by the FDCPA and 28 U.S.C.

§§1331 and 1337, as the action arises under the laws of the United States.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Plaintiff resides in the

Northern District of Illinois, Defendant conducts business in the Northern District of Illinois, and

maintains significant business contacts in the Northern District of Illinois.

                                               PARTIES

      4. Plaintiff is a natural person over 18-years-of-age who is a “consumer” as the term is defined

by 15 U.S.C §1692a(3), and is a “person” as defined by 47 U.S.C. §153(39).




                                                   1
       Case: 1:20-cv-06702 Document #: 1 Filed: 11/11/20 Page 2 of 4 PageID #:2




    5. Defendant is a debt collection agency with its principal place of business located at 8902

Otis Avenue, Suite 103A, Indianapolis, Indiana 46216. Defendant engages in collection activities

in the State of Illinois.

                             FACTS SUPPORTING CAUSES OF ACTION

    6. On October 22, 2020, Plaintiff reviewed her TransUnion credit report and noticed

Defendant reporting two accounts (#8463**** and #8854****) on her credit report (“alleged

debts”).

    7. Plaintiff was confused by these accounts as she believed they were not hers.

    8. Later that day, on October 22, 2020, Plaintiff placed a call to Defendant in order to ascertain

why the alleged debts were reporting on her TransUnion report. During this call, Plaintiff disputed

the alleged debts.

    9. On November 9, 2020, Plaintiff checked her credit reports. Much to her chagrin, Defendant

was still reporting the alleged debts on her TransUnion reports, updated November 2, 2020, and

had not marked either account as disputed.

    10. Plaintiff was distraught over Defendant’s refusal to update the alleged debts’ tradelines to

reflect the disputed status of the accounts, as she believed her dispute had no effect.

              COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

    11. Plaintiff restates and realleges paragraphs 1 through 10 as though fully set forth herein.

    12. Plaintiff is a “consumer” as defined by FDCPA §1692a(3).

    13. The alleged debts are “debt” as defined by FDCPA §1692a(5) as they arise out of a

transaction due or asserted to be owed or due to another for personal, family, or household

purposes.




                                                  2
       Case: 1:20-cv-06702 Document #: 1 Filed: 11/11/20 Page 3 of 4 PageID #:3




   14. Defendant is a “debt collector” as defined by §1692a(6) because its primary business is the

collection of delinquent debts and it regularly collects debts and uses the mail, the telephones, and

credit reporting to collect defaulted accounts allegedly owed to a third party.

   15. Moreover, Defendant is a “debt collector” because it acquired rights to the alleged debts

after they were allegedly in default. 15 U.S.C. §1692a(6).

   16. Defendant used credit reporting to attempt to collect the subject debt and, as such, engaged

in “communications” as defined in FDCPA §1692a(2).

   17. Defendant violated 15 U.S.C. §1692e, e(2), and e(8) through its unlawful debt collection

practices.

       a. Violations of FDCPA § 1692e

   18. Defendant violated §1692e by using false, deceptive, and misleading representation in

connection to collection of the alleged debts.

   19. Defendant violated §1692e(2) when it falsely misrepresented the character, amount, or

legal status of the alleged debt. Defendant failed to update the alleged debts status as disputed.

   20. Moreover, Defendant violated §1692e(8) by failing to notate to the credit reporting agency,

that the alleged debts were disputed by Plaintiff. Plaintiff communicated to Defendant that she

disputed the alleged debts, yet Defendant failed to notate the alleged debts as disputed after

updating the tradelines on November 2, 2020.




                                                  3
      Case: 1:20-cv-06702 Document #: 1 Filed: 11/11/20 Page 4 of 4 PageID #:4




WHEREFORE, Plaintiff GINA HENSLEY respectfully requests that this Honorable Court:
    a. Declare that the practices complained of herein are unlawful and violate the
          aforementioned statute;
       b. Award Plaintiff statutory and actual damages, in an amount to be determined at trial,
          for the underlying FDCPA violations;
       c. Award Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
          §1692k; and
       d. Award any other relief as the Honorable Court deems just and proper.

Plaintiff demands trial by jury.

Dated: November 11, 2020                           Respectfully Submitted,

                                                  /s/ Alexander J. Taylor
                                                  /s/ Marwan R. Daher
                                                  /s/ Omar T. Sulaiman
                                                  Alexander J. Taylor, Esq.
                                                  Marwan R. Daher, Esq.
                                                  Omar T. Sulaiman, Esq.
                                                  Counsel for Plaintiff
                                                  Sulaiman Law Group, Ltd
                                                  2500 S Highland Ave, Suite 200
                                                  Lombard, IL 60148
                                                  Telephone: (630) 575-8181
                                                  ataylor@sulaimanlaw.com
                                                  mdaher@sulaimanlaw.com
                                                  osulaiman@sulaimanlaw.com




                                              4
